DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-24 and 27 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-11, 17-19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al. (USPUB 2016/0088482) in view of Velderman et al. (USPUB 2016/0099590) in view of Wilgert et al. (USPUB 2015/0357684).

As to Claim 1, Zeiler discloses a device charging system comprising: a battery module configured to supply a type of power to at least one load device (Figure 1, Element 160); and a central charging station in communication with the battery module, the central charging station including an electronic 
As to Claim 2, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 1, wherein the electronic processor is further configured to add and remove additional battery modules to the device charging system (Zeiler Paragraph 83). 

As to Claim 9, Zeiler discloses a method of monitoring a battery module supplying power to at least one load device within a charging system, the method comprising (Figure 1, Element 160): defining a virtual boundary; determining a location of the battery module; determining, based the location of the battery module, whether the battery module is within the virtual boundary (Paragraphs 22 and 81); and transmitting a command to the battery module causing the battery module to stop supplying power to the load device when the battery module is not within the virtual boundary (Paragraph 83).   Zeiler does not expressly disclose receiving an input from a user, authenticating the input, and unlocking the battery module from the charging system upon authenticating the input, wherein unlocking the battery module includes disengaging a locking mechanism of the charging system from a receiver cavity of the battery module.  Velderman discloses receiving an input from a user, authenticating the input, and unlocking the battery module from the charging system upon authenticating the input (Paragraphs 85, 95-96, and Figures 8 and 9).  Wilgert discloses unlocking the battery module includes disengaging a locking mechanism of the charging system from a receiver cavity of the battery module (Paragraph 50).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Velderman, and secure the battery module of Zeiler, in order to prevent unauthorized removal of the battery module from the charging station, and further take the teaching of Wilgert’s engagement locking/unlocking mechanism and add it to the system of Zeiler and Velderman, in order to have the locking structure fitted to the charging unit, which would require less space and materials than securing the battery pack inside of a locker.
As to Claim 10, Zeiler, Velderman, and Wilgert disclose the method of claim 9, the method further comprising adding or removing an additional battery module to the charging system (Zeiler Paragraph 108 and 128). 
As to Claim 11, Zeiler, Velderman, and Wilgert disclose the method of claim 9, wherein the central charging station is configured to charge a battery of the battery module when the battery module is coupled to the central charging station (Zeiler Paragraph 58 and Figure 28). 

As to Claim 18, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 17, wherein the electronic processor is further configured to add and remove identifiers of additional battery modules to the memory of the central charging station (Zeiler Paragraph 108 and 128). 

As to Claim 27, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 17, wherein the electronic processor is further configured to determine a potential malfunction in the battery module by monitoring an electronic charge characteristic of the battery module while the battery module is being charged and, when the potential malfunction is determined to exist, generate an alert to a user of the device charging system (Zeiler Paragraphs 178 and 186). 


Claims 4-8, 12-16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler, Velderman, and Wilgert in view of Van Der Lee (USPUB 2013/0026981).

As to Claim 4, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 1, but does not expressly disclose wherein the type of power supplied to the at least one load device is transferred wirelessly.  Van Der Lee discloses disclose wherein the type of power supplied to the at least one load device is transferred wirelessly (Figure 1, Element 110).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee’s wireless charging, and add it to the system of Zeiler, in order to allow the batteries to be charged and transfer charge wirelessly.

As to Claim 6, Zeiler, Velderman, Wilgert, and Van Der Lee disclose the device charging system of claim 5, wherein the second type of power is difference from the type of power supplied to the at least one load device (Van Der Lee, Elements 100 and 104). 
As to Claim 7, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 1, but does not expressly disclose wherein the electronic processor is further configured to wirelessly charge the battery module while the battery module is within a predetermined charging range.  Van Der Lee discloses the electronic processor is further configured to wirelessly charge the battery module while the battery module is within a predetermined charging range (Figure 1).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of charging and communication range of Van Der Lee, and add it to the system of Zeiler, in order to allow charging of the battery while it is within wireless charging range.
As to Claim 8, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 1, but does not expressly disclose wherein the electronic processor is further configured to supply power to the battery module via a proprietary charging interface.  Van Der Lee discloses a system which is capable of controlling charging and wireless power transfer between devices (Figure 1).  Van Der Lee does not expressly state this is proprietary, however the Examiner takes official notice that it is well known that 
As to Claim 12, Zeiler, Velderman, and Wilgert disclose the method of claim 9, but does not expressly disclose wherein the type of power supplied to the at least one load device is transferred wirelessly.  Van Der Lee discloses disclose wherein the type of power supplied to the at least one load device is transferred wirelessly (Figure 1, Element 110).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee’s wireless charging, and add it to the system of Zeiler, in order to allow the batteries to be charged and transfer charge wirelessly.
As to Claim 13, Zeiler, Velderman, and Wilgert disclose the method of claim 9, but does not expressly disclose wherein the battery module is configured to supply a second type of power to a second load device.  Van Der Lee discloses the battery module is configured to supply a second type of power to a second load device (Figure 1, Elements 110, 100, and 104).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee and allow the system of Zeiler to provide different power to different devices (Power requirements are different for Cell Phones and Laptops). 
As to Claim 14, Zeiler, Velderman, Wilgert, and Van Der Lee disclose the method of claim 13, wherein the second type of power is difference from a type of power supplied to the at least one load device (Van Der Lee, Elements 100 and 104). 
As to Claim 15, Zeiler, Velderman, and Wilgert disclose the method of claim 9, bur does not expressly disclose further comprising wirelessly charging the battery module while the battery module is within a predetermined charging range.  Van Der Lee discloses the electronic processor is further configured to wirelessly charge the battery module while the battery module is within a predetermined charging 
As to Claim 16, Zeiler, Velderman, and Wilgert disclose the method of claim 9 but does not expressly disclose further comprising supplying power to the battery module via a proprietary charging interface.  Van Der Lee discloses a system which is capable of controlling charging and wireless power transfer between devices (Figure 1).  Van Der Lee does not expressly state this is proprietary, however the Examiner takes official notice that it is well known that complex wireless charging control requires specialized programing with compatible devices, and this is proprietary as it is not freely available.
As to Claim 20, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 17, but does not expressly disclose wherein the type of power supplied to the at least one load device is transferred wirelessly.  Van Der Lee discloses disclose wherein the type of power supplied to the at least one load device is transferred wirelessly (Figure 1, Element 110).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee’s wireless charging, and add it to the system of Zeiler, in order to allow the batteries to be charged and transfer charge wirelessly.
As to Claim 21, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 17, but does not expressly disclose wherein the battery module is configured to supply a second type of power to a second load device.  Van Der Lee discloses the battery module is configured to supply a second type of power to a second load device (Figure 1, Elements 110, 100, and 104).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee and allow the system of Zeiler to provide different power to different devices (Power requirements are different for Cell Phones and Laptops).

 As to Claim 23, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 17, but does not expressly disclose wherein the electronic processor is further configured to wirelessly charge the battery module while the battery module is within a predetermined charging range.  Van Der Lee discloses the electronic processor is further configured to wirelessly charge the battery module while the battery module is within a predetermined charging range (Figure 1).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of charging and communication range of Van Der Lee, and add it to the system of Zeiler, in order to allow charging of the battery while it is within wireless charging range.
As to Claim 24, Zeiler, Velderman, and Wilgert disclose the device charging system of claim 17, but does not expressly disclose wherein the electronic processor is further configured to supply power to the battery module via a proprietary charging interface.  Van Der Lee discloses a system which is capable of controlling charging and wireless power transfer between devices (Figure 1).  Van Der Lee does not expressly state this is proprietary, however the Examiner takes official notice that it is well known that complex wireless charging control requires specialized programing with compatible devices, and this is proprietary as it is not freely available. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859